      Case 1:19-cr-00447-DLC Document 77 Filed 09/09/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                19cr447 (DLC)
                                      :
 SADI FOFANA,                         :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On February 5, 2020, Sadi Fofana appeared before this Court

to answer for a number of violations to the terms of his

probation.    He was remanded to custody that same day.        On March

16, Fofana filed a motion for bail, citing the risk of

contracting COVID-19.    The Court denied Fofana’s bail motion on

March 18 and his motion for reconsideration of that decision on

March 30.    On June 26, 2020, Fofana was sentenced to a term of

imprisonment of one year and one day for the violations of the

terms of his probation.

     On August 17, Fofana filed a motion to modify or reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).        Fofana is

twenty-five years old and is currently serving his sentence at

the Metropolitan Correctional Center (“MCC”).        The Bureau of

Prisons (“BOP”) projects that he will be released on December

11, 2020.
      Case 1:19-cr-00447-DLC Document 77 Filed 09/09/20 Page 2 of 3



     The Government does not dispute that Fofana has exhausted

his available administrative remedies.       Accordingly, Fofana’s

sentence may be reduced if, after consideration of the 18 U.S.C.

§ 3553(a) factors, a court finds that “extraordinary and

compelling reasons” warrant such a reduction.        18 U.S.C. § 3582

(c)(1)(A)(i).   Pursuant to the relevant United States Sentencing

Guidelines Application Note, Fofana can demonstrate that

extraordinary and compelling reasons justify relief if he has a

“terminal illness” or a condition that “substantially

diminishes” his ability “to provide self-care within the

environment of a correctional facility.”       U.S.S.G. § 1B1.13,

Application Note 1(A).    Lastly, Fofana may show extraordinary

and compelling circumstances if “there exists in the defendant’s

case an extraordinary and compelling reason other than, or in

combination with, the reasons described” in Application Notes

1(A) through 1(C).   U.S.S.G. § 1B1.13, Application Note 1(D).

     Fofana’s petition is denied.       Fofana has not demonstrated

that his release is warranted by extraordinary and compelling

reasons or that consideration of the § 3553(a) factors weighs in

favor of early release.    Fofana asserts that his history of

asthma constitutes extraordinary and compelling circumstances.

In BOP health records, Fofana stated on February 19, 2020 that

while he has a history of asthma, he “grew out of it” and last



                                    2
         Case 1:19-cr-00447-DLC Document 77 Filed 09/09/20 Page 3 of 3



used an inhaler a decade ago.        There is no evidence that

Fofana’s condition has recurred, or that he requires treatment

to manage it.     That history of asthma does not constitute

extraordinary and compelling circumstances warranting relief.

     Consideration of the relevant § 3553(a) factors also

counsels against a reduction of sentence.          Fofana was sentenced

to his current term of imprisonment after a lengthy series of

violations of the terms of the probation, suggesting that a

prison sentence was a necessary deterrent.           More importantly,

this Court has already considered the propriety of Fofana’s

incarceration in the context of COVID-19 and his history of

asthma; it considered both in connection with the motion for

reconsideration of his bail application.          Then, like now, those

considerations were not sufficient to overcome the need for a

term of imprisonment.       Accordingly, it is hereby

     ORDERED that Fofana’s August 17 motion for a reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) is denied.

     SO ORDERED:

Dated:      New York, New York
            September 9, 2020


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
